Citation Nr: 1225389	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE


Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO determined that new and material evidence had not been submitted to reopen the claim of service connection for acquired psychiatric disability to include depression (claimed as mental breakdown); posttraumatic stress disorder (PTSD), now claimed to include adjustment disorder with mixed anxiety and depressed mood.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Newark, New Jersey which now has jurisdiction over the claim on appeal.

In a February 2007 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not perfect an appeal of the February 2007 rating decision and in a July 2010 statement, the Veteran's representative reported the Veteran is not pursuing the claim for PTSD; therefore, the issue of PTSD is not for appellate consideration.  As a result, in light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1, 8 (2009), the Board has characterized the issue on appeal and listed it on the title page as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

In December 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record.  During the hearing, the Veteran requested that the record be held open for 60 days, so that additional evidence could be submitted.  As of this date, no additional evidence has been received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

At the December 2011 Board hearing, the Veteran noted that he underwent recent treatment at the VA East Orange Mental Health Clinic in which his treating physician reportedly referred him to a VA psychiatrist, because she found the Veteran had emotional trauma before, during, and after active service.  He also indicated having a scheduled appointment with the psychiatrist approximately three weeks after the hearing.  The Board notes that the evidence of record currently includes VA outpatient treatment records from the East Orange VA Medical Center (VAMC) from April 2009 to May 2010.  Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the issue of whether there is new and material evidence to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD.  Therefore, as VA has notice of the potential existence of VA outpatient treatment records dated from May 2010 from the East Orange VAMC that may be pertinent to the claim on appeal, such records must be retrieved and associated with the other evidence already on file.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following actions:
	
1.  The RO/AMC should attempt to obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's claimed acquired psychiatric disorder other than PTSD from the East Orange VAMC from May 2010, the date of the most recent treatment record, to the present.  All efforts to obtain such records should be fully documented.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action


	(CONTINUED ON NEXT PAGE)



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



